FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                  TENTH CIRCUIT                                   July 24, 2015

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court


MANUEL VELOZ-LUVEVANO,

      Petitioner,

v.                                                            No. 15-9522
                                                          (Petition for Review)
LORETTA E. LYNCH, United States
Attorney General*,

      Respondent.



                             ORDER AND JUDGMENT**


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.




      *
        On April 27, 2015, Loretta Lynch became the United States Attorney General.
Consequently, her name has been substituted for that of Eric H. Holder Jr., the former
United States Attorney General, in accordance with Fed. R. App. P. 43(c)(2).
      **
         Oral argument would not materially assist the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). We have decided this case on the briefs.
        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
       In February 2010, after being on the lam after an arrest for criminal acts

committed almost a decade earlier, Manuel Veloz-Luvevano, a native and citizen of

Mexico, pled guilty to criminal impersonation in violation of Colorado law, Col. Rev.

Stat. § 18-5-113(1)(d), a class 6 felony and a crime involving moral turpitude (CIMT).

He now rues his decision and seeks to be excused from the resulting consequences by

offering a number of conveniently contrived arguments. Stripped of procedural and

rhetorical gloss his arguments come down to this: even though the crime to which he pled

guilty is, categorically, a CIMT his acts did not amount to a CIMT. Stated a bit

differently, regardless of the tenor of his arguments, what he actually says is that

immigration officials should look past his conviction and recognize that he pled guilty to

a crime he did not commit, thereby excepting him from a statutory bar to cancellation of

removal. The Board of Immigration Appeals (BIA) didn’t buy it and neither do we.

                                        I. Background

       Veloz-Luvevano entered the United States on February 14, 1998, with a B-2

(visitor) visa, which allowed him to remain in this country for six months. But he did not

leave.1 In July 2000, he was arrested in Colorado for possessing a forged social security

card, which he purchased to enable him to work in the United States. He was released on

bond, but failed to appear for court proceedings. On September 25, 2009, he was located

and re-arrested on Colorado criminal charges and three days later the federal government

initiated removal proceedings against him under 8 U.S.C. § 1182(a)(6)(A)(i). In

       1
           He did make a brief trip to Mexico to visit family.


                                              -2-
February 2010, while removal proceedings were pending, he pled guilty to the § 18-5-

113(1)(d) violation and was sentenced.

       In December 2010, he conceded removability but applied for cancellation of

removal under 8 U.S.C. § 1229b(b), claiming removal would cause hardship to his citizen

wife and children. He was represented by counsel. The government moved to pretermit

his application because his Colorado conviction for criminal impersonation is a CIMT,

making him ineligible for cancellation of removal. See 8 U.S.C. §§ 1182(a)(2)(A) (“any

alien convicted of . . . a crime involving moral turpitude . . . is inadmissible”),

1229b(b)(1)(C) (the Attorney General may cancel the removal of any deportable alien if,

among other things, he has not been convicted of a CIMT). As an alternative to

pretermitting his application, the government offered him the opportunity to accept a

pre-conclusion voluntary departure2 if he agreed to waive his right to appeal. See 8

U.S.C. § 1229c(a); 8 C.F.R. § 1240.26(b)(1)(i)(D). He accepted the government’s offer

and he was given until July 30, 2012, to depart from the United States.

       In May 2012, through newly retained counsel he sought relief from the BIA,

claiming the Immigration Judge (IJ) erred in pretermitting the application for cancellation

of removal. Not surprisingly, on July 27, 2012, the BIA summarily dismissed the appeal




       2
         “Pre-conclusion voluntary departure” appears to be a term of art in immigration
cases. It simply means the petitioner agrees to a voluntary departure prior to the
completion of removal proceedings. See 8 U.S.C. § 1229c(a); 8 C.F.R. §
1240.26(b)(1)(i)(D).


                                             -3-
because he had waived the right to appeal as a condition of accepting voluntary

departure.

       As before, Veloz-Luvevano did not leave the United States; this time in spite of

his explicit promise to do. Instead, on November 23, 2012, he filed a motion to reopen

the removal proceedings. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.23(b)(1).

According to him, his previous counsel was constitutionally ineffective by failing to

provide relevant documents which would have shown HIS criminal acts did not amount

to a CIMT. He also claimed his waiver of his right to appeal (a condition of his voluntary

departure) was neither knowing nor voluntary.

       The IJ denied the motion to reopen as untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i)

(motions to reopen generally must be filed within 90 days of the date of entry of a final

order of removal); see also 8 C.F.R. § 1003.23(b)(1) (same). However, the IJ also

reviewed the documents from the criminal conviction (which were attached to the motion

to reopen) and, as an alternative holding, concluded they demonstrated his Colorado

conviction did, in fact, amount to a CIMT.3 Veloz-Luvevano was, accordingly, not

eligible for cancellation of removal. As to his claim of not knowingly and voluntarily

waiving his right to appeal in the immigration proceedings, the IJ said the record showed

otherwise—it “reflects that [he] was provided a Spanish interpreter during [the]



       3
        Because the documents demonstrated he had been convicted of a CIMT, the
judge concluded Veloz-Luvevano’s ineffective assistance of counsel claim lacked merit
because he was not prejudiced by counsel’s failure to submit those documents in the
immigration proceedings.


                                           -4-
proceedings and that he made an informed decision to accept voluntary departure after

having been made aware of the consequences of accepting that relief.” (R. at 79 n.2.)

      Veloz-Luvevano again appealed to the BIA, this time for relief from the denial of

his motion to reopen. Like the IJ, the BIA decided his criminal impersonation conviction

was a CIMT. But, unlike the IJ, it did not look to the underlying documents. Rather, it

concluded criminal impersonation under Colo. Rev. Stat. § 18-5-113(1)(d) is a

categorical CIMT. Its reasoning: 1) criminal impersonation under § 18-5-113(1)(d)

implicitly involves fraud and fraud has always been found to involve moral turpitude, 2)

because his crime was categorically a CIMT the immigration statutes barred cancellation

of removal, and 3) he could not, therefore, show prejudice from counsel’s failure to

submit irrelevant documents. In the same vein, it determined he could not show

prejudice from his waiver of his right to appeal (assuming, arguendo, the waiver was not

knowing and voluntary) because he received the only relief to which he was entitled –

voluntary departure.

                                     II. Discussion

      We review a BIA order denying a motion to reopen for abuse of discretion. See

Wei v. Mukasey, 545 F.3d 1248, 1254 (10th Cir. 2008). “The BIA abuses its discretion

when its decision provides no rational explanation, inexplicably departs from established

policies, is devoid of any reasoning, or contains only summary or conclusory statements.”

Maatougui v. Holder, 738 F.3d 1230, 1239 (10th Cir. 2013) (quotations omitted).

“Whether a conviction constitutes a [CIMT] is a question of law that we review de novo.”

Rodriguez-Heredia v. Holder, 639 F.3d 1264, 1267 (10th Cir. 2011).

                                          -5-
       Here Veloz-Luvevano repeats the argument made to the BIA: had his first attorney

presented additional documents they would have shown him to be eligible for

cancellation of removal and he would not have agreed to a voluntary departure.

       “[A]lthough there is no right to appointed counsel in deportation proceedings, a

petitioner . . . can state a Fifth Amendment violation if he proves that retained counsel

was ineffective and, as a result, the petitioner was denied a fundamentally fair

proceeding.” Osei v. INS, 305 F.3d 1205, 1209 (10th Cir. 2002). But, in order to prevail

on an ineffective assistance of counsel claim, the petitioner must show he was prejudiced

by his attorney’s performance. Matter of Lozada, 19 I. & N. Dec. 637, 638 (BIA 1988);

see also Ochieng v. Mukasey, 520 F.3d 1110, 1115 (10th Cir. 2008). Veloz-Luvevano

cannot make the required showing. He is not eligible for cancellation of removal,

regardless of what the documents may reveal.

       To be eligible for cancellation of removal, a petitioner must show, among other

things, that he has not been convicted of a CIMT.4 8 U.S.C. § 1229b(b)(1)(C); see also



       4
           Section 1229b(b)(1) provides:
       The Attorney General may cancel removal of, and adjust to the status of an alien
       lawfully admitted for permanent residence, an alien who is inadmissible or
       deportable from the United States if the alien--
                (A) has been physically present in the United States for a continuous period
                of not less than 10 years immediately preceding the date of such
                application;
                (B) has been a person of good moral character during such period;
                (C) has not been convicted of an offense under section 1182(a)(2),
                1227(a)(2), or 1227(a)(3) of this title, subject to paragraph (5); and
                                                                          (Continued . . .)

                                              -6-
Garcia v. Holder, 584 F.3d 1288, 1289 (10th Cir. 2009) (“An alien convicted of a CIMT

is considered inadmissible and is therefore not eligible for cancellation of removal . . . .”).

The statute does not define CIMT. However, we have said “[m]oral turpitude refers to

conduct which is inherently base, vile, or depraved, contrary to the accepted rules of

morality and the duties owed between man and man, either one’s fellow man or society in

general.” Wittgenstein v. INS, 124 F.3d 1244, 1246 (10th Cir. 1997) (quotations omitted).

“[C]rimes in which fraud [is] an ingredient [are] regarded as involving moral turpitude.”

Id. (quotations omitted).

       “To determine whether a state conviction is a [CIMT], we ordinarily employ the

categorical approach.” Rodriguez–Heredia v. Holder, 639 F.3d 1264, 1267 (10th Cir.

2011). Under that approach, we consider only “the statutory definition of the crime, not

the underlying factual circumstances of the crime.” Id.; see also Moncrieffe v. Holder, ---

U.S. ---, 133 S. Ct. 1678, 1684 (2013). “If every conviction under a given state statute

[involves moral turpitude], then the state conviction is categorically a [CIMT].” Ibarra v.

Holder, 736 F.3d 903, 907 (10th Cir. 2013).

       At the time of Veloz-Luvevano’s conviction,5 Colo. Rev. Stat. § 18-5-113(1)(d)

read in pertinent part:

       (1) A person commits criminal impersonation if he knowingly assumes a false or
       fictitious identity or capacity, and in such identity or capacity he:

                (D) establishes that removal would result in exceptional and extremely
                unusual hardship to the alien’s spouse, parent, or child, who is a citizen of
                the United States or an alien lawfully admitted for permanent residence.
       5
           The statute was amended in 2011.


                                              -7-
       ....

              (d) Does an act which if done by the person falsely impersonated, might
              subject such person to an action or special proceeding, civil or criminal, or
              to liability, charge, forfeiture, or penalty.

It constitutes a categorical CIMT because fraud is inherent in the statute.6 “[F]raud is

generally defined as a knowing misrepresentation of the truth or concealment of a

material fact to induce another to act to his or her detriment.” See Wolford v. Pinnacol

Assurance, 107 P.3d 947, 952 n.6 (Colo. 2005) (quotations omitted); see also Black’s



       6
          We reached a similar conclusion in Morones-Quinones v. Holder, 591 F. App’x
660 (10th Cir. 2014) (unpublished), and Beltran-Rubio v. Holder, 565 F. App’x 704 (10th
Cir. 2014) (unpublished). In both cases, panels of this Court decided criminal
impersonation under subsection (1)(e) of Colo. Rev. Stat. § 18-5-113 is categorically a
CIMT. That subsection stated (prior to its amendment in 2011): “A person commits
criminal impersonation if he knowingly assumes a false or fictitious identity or capacity
and in such identity or capacity he . . . . [d]oes any other act with intent to unlawfully
gain a benefit for himself or another or to injure or defraud another.” In both cases, the
petitioners argued the statute was not a categorical CIMT because it reached conduct not
involving moral turpitude, in particular, it can be violated merely by the commission of
an act using a false identity or capacity with intent to benefit. We rejected such
interpretation of the statute. In Beltran-Rubio, we said such argument ignores the
statute’s introductory clause—knowingly assuming a fake identity—which requires
deceit. 575 F. App’x at 707. “And when that deceit is used with any of the intended
goals . . .—whether to benefit, injure, or defraud—there is fraud.” Id. In Morones-
Quinones, we reasoned the statute inherently involves fraud even though it can be
violated by “intent to unlawfully gain a benefit.” 591 F. App’x at 663-64. That is
because the benefit the defendant seeks to gain by assuming a false identity must be
unlawful. Id. at 663. “Therefore, under the plain meaning of § 18–5–113(1)(e), the
perpetrator not only must lie about her identity or capacity, but she must do so with the
intent to gain a benefit from someone else that she cannot legally obtain. She therefore
necessarily intends by her deceit to induce another person to act to his detriment by
providing her the unlawful benefit.” Id. at 664. While these cases address a different
subsection of the statute and are unpublished, their reasoning is nevertheless instructive
in this case. 10th Cir. R. App. P. 32.1(A).


                                            -8-
Law Dictionary 775 (10th ed. 2014). Indeed, the Colorado Court of Appeals has

described the criminal impersonation statute as criminalizing “fraudulent impersonation.”

See People v. Van De Weghe, 312 P.3d 231, 235 (Colo. App. 2012). And the statute

itself falls in Colorado’s criminal code under “Offenses Involving Fraud.”

       In spite of clear statutory language, Veloz-Luvevano argues criminal

impersonation under Colo. Rev. Stat. § 18-5-113(1)(d) is not a CIMT because IN HIS

CASE it reaches conduct that does not involve moral turpitude. Case-specific inquiry

(from the documents his counsel failed to produce), he says, would reveal that he had no

intent to commit fraud or to harm anyone and indeed no one was harmed because the

social security number on the forged card found in his possession did not belong to

anyone.7 It is a clever, but hardly compelling, argument.

       The statute “applies when one uses a false capacity to subject another to civil or

criminal liability.” See Montes-Rodriguez v. People, 241 P.3d 924, 929 (Colo. 2010). A

plea of guilty to violating the statute admits each of the elements. See McCarthy v.

United States, 394 U.S. 459, 466 (1969) (“[A] guilty plea is an admission of all the

elements of a formal criminal charge . . . .”); see also People v. Madrid, 908 P.2d 1167,

1169 (Colo. App. 1995) (“A plea of guilty is a judicial admission of the offense and its

       7
         The government disputes this saying a LEXIS record search revealed the social
security number did belong to another person. Not only is this information not before us
because it was not provided to either the IJ or BIA, see 8 U.S.C. § 1252(b)(4)(A), it is
immaterial under the categorical approach. But, as the government correctly notes, “[i]t
is one thing [for Veloz-Luvevano] to state that the record does not contain evidence of
the identity of the victim, it is quite another [for him] to affirmatively represent that the
number did not belong to anyone.” (Respondent’s Br. at 22 n.3.)


                                            -9-
elements . . . .”). One of the elements requires that enumerated consequences might have

resulted to the impersonated individual had he (or she) committed the acts the

impersonator took in his (or her) name. The statute cannot reasonably be read to have

been violated when the interests of the impersonated individual were not put at risk by an

impersonator’s acts. “If every conviction under a given state statute [involves moral

turpitude], then the state conviction is categorically a [CIMT].” Ibarra, 736 F.3d at 907.

Veloz-Luvevano’s claim that his acts caused no harm to the impersonated individual

merely seeks to impeach his conviction by belatedly denying one of the very elements to

which he admitted by pleading guilty. That has no place in these proceedings.

       Veloz-Luvevano “cannot collaterally attack the legitimacy of [his] state criminal

conviction in [an immigration] proceeding”; he must instead bring such an attack in state

court. Waugh v. Holder, 642 F.3d 1279, 1282 (10th Cir. 2011) (quotations omitted); see

also Abiodun v. Gonzales, 461 F.3d 1210, 1217 (10th Cir. 2006); Trench v. INS, 783 F.2d
181, 184 (10th Cir. 1986). He claims to have done so by filing a petition for post-

conviction relief with the state court but he has not submitted an order from the state

court invalidating his conviction. As the record stands we must accept the conviction’s

validity including the necessary presumption that his conduct satisfied each element of

the offense to which he pled guilty.8



       8
         Veloz-Luvevano also argues his prior counsel (who represented him in both the
removal proceedings and state court criminal proceedings) was constitutionally
ineffective for (1) improperly advising him to plead guilty even though the evidence did
not support a conviction and (2) erroneously telling him his guilty plea would have no
                                                                       (Continued . . .)

                                           - 10 -
       Because criminal impersonation under Colo. Rev. Stat. Ann. § 18-5-113(1)(d) is

categorically a CIMT, Veloz-Luvevano is not eligible for cancellation of removal. His

first counsel was not ineffective for failing to produce irrelevant documents and, a

fortiori, Veloz-Luvevano suffered no prejudice from counsel’s failure to do so.

       The remaining arguments can be resolved in short order. First, he claims his

waiver of his right to appeal in the immigration proceedings was not knowing and

voluntary. This claim is contrary to the record, as indicated by the IJ who presided over

the proceedings. More important, even assuming his waiver was not knowing or

voluntary, he cannot show prejudice—he received the only relief to which he was entitled

(voluntary departure).

       Second, he faults the government for refusing to exercise its prosecutorial

discretion to forego removal proceedings against him and faults the IJ for not reviewing

this refusal. But neither an IJ nor the BIA has the authority to review the government’s

prosecutorial discretion decisions. And we too lack jurisdiction over them under 8

U.S.C. § 1252g. See Montiel-Hernandez v. Holder, 601 F. App’x 745, 746-47 & n.2

(10th Cir. 2015) (unpublished); Ramirez v. Holder, 590 F. App’x 780, 788-89 (10th Cir.

2014) (unpublished).9 Indeed, “§ 1252g was directed against . . . attempts to impose



immigration consequences, see Padilla v. Kentucky, 559 U.S. 356 (2010). These
arguments also attack the validity of his state court conviction and have no place in an
immigration proceeding.
       9
        Like in Ramirez, Veloz-Luvevano couches his prosecutorial discretion argument
in terms of a violation of his equal protection and due process rights. Like in Ramirez,
we hold that to the extent he has raised constitutional claims in order to invoke “the
                                                                        (Continued . . .)

                                           - 11 -
judicial constraints upon prosecutorial discretion.” Reno v. Am.-Arab Anti-

Discrimination Comm., 525 U.S. 471, 485 n.9 (1999).

       Finally, he claims his motion to reopen was not untimely, contrary to the ruling of

the IJ because he had to follow the procedural requirements of Lozada10 before he could

file his motion to reopen alleging ineffective assistance of counsel. 19 I. & N. Dec. at

639. Because he did not and cannot prevail on the merits of his motion to reopen, the

timeliness argument is immaterial.

       The BIA did not err. Veloz-Luvevano’s petition for review is DENIED.


                                                     Entered by the Court:


                                                     Terrence L. O’Brien
                                                     United States Circuit Judge




special provision for judicial review of constitutional issues in § 1252(a)(2)(D),” it is
unavailing. 590 F. App’x at 789. “[B]y its plain language, § 1252(a)(2)(D)’s
authorization to review certain constitutional claims or questions of law does not apply to
§ 1252(g).” Id. (quotations omitted).
       10
           Lozada requires a petitioner seeking to raise an ineffective assistance of counsel
claim in immigration proceedings to (1) file an affidavit attesting to the relevant facts, (2)
inform former counsel of the allegations and allow him an opportunity to respond, and
(3) if there is an ethical violation, file a complaint with the appropriate disciplinary
authorities or explain why one was not filed. 19 I. & N. Dec. at 639.


                                            - 12 -